Per Curiam:
The basis for the remedy of attachment is a resident’s continuous absence from the State, not generally, but for a particular period. This is for more than six months next before the granting of the order of publication of the summons against him. If no order of publication has been granted, the statutory period cannot be computed. The terms of this severe remedy by attachment cannot be complied with by an attachment first, and a later order for publication of the summons. To meet the prescribed conditions, an order for publication must precede or be granted concurrently with the attachment. There is also a question whether defendant was shown to be an absentee resident of the State for the preceding six months, since the plaintiff’s affidavit indicated that she had left the State on September 4, 1918, without showing any purpose of returning.
*159The order must, therefore, be reversed, with ten dollars costs and disbursements, and the motion to vacate the attachment granted, with ten dollars costs.
Rich, Putnam, Blackmar, ‘Kelly and Jaycox, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion to "vacate attachment granted, with ten dollars costs.